391 F.2d 266
GOLDEN BELT MANUFACTURING COMPANY, Appellant,v.JANLER PLASTIC MOLD CORPORATION, Appellee.
No. 11620.
United States Court of Appeals Fourth Circuit.
Argued Feb. 7, 1968.Decided Feb. 21, 1968.

Victor S. Bryant, Jr. and James B. Maxwell, Durham, N.C., for appellant.
James L. Newsom, Durham, N.C.  (A. H. Graham, Jr., and Newsom, Graham, Strayhorn & Hedrick, Durham, N.C., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Appellant-plaintiff Golden Belt Manufacturing Company's action for a breach of its agreement with the defendant-appellee Janler Plastic Mold Corporation was dismissed by the United States District Court for the Middle District of North Carolina for want of jurisdiction, in that the defendant was not subject to suit in that State.


2
While the circumstances brought the transaction squarely within the North Carolina law, G.S. 55-145(a)(3), authorizing suit against foreign corporations not found within the State, the trial court held the statute could not be utilized without offending Constitutional due process.  It reasoned that the facts did not establish such contacts with North Carolina as to allow the defendant to be sued in the State.


3
Upon the findings and conclusions stated by the District Judge in his written opinion, 281 F. Supp. 368, we sustain the judgment now on appeal.


4
Affirmed.